DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 6 Jan 2021 has been entered. Claims 8-13 and 15-17 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heubner (US 2012/0312655) in view of Shand et al (US 4,639,704) in further view of Ohnishi et al (US 2013/0164163).
Regarding Claim 8, Heubner discloses a pump unit for providing a hydraulic pressure for actuating an actuator in a drive train of a motor vehicle (abstract; Figure 1). The pump unit comprising: 
an electric pump (14; paragraph 6); 

a storage container for hydraulic fluid (18); and 
at least one solenoid valve (22; Paragraph 17), but fails to expressly disclose wherein the storage container for hydraulic fluid is mounted on the pump housing, where the solenoid valve is arranged within the storage container such that the solenoid valve is surrounded by hydraulic fluid, and where the solenoid valve is attached directly on the pump housing of the pump.
Shand et al teach a solenoid valve (Figure 1) wherein the solenoid valve is arranged within the storage container (2) such that the solenoid valve is surrounded by fluid (Figure 1; Col 1, lines 11-17).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huebner to incorporate the teachings of Shand et al to provide for wherein the solenoid valve is arranged within the storage container such that the solenoid valve is surrounded by hydraulic fluid.  Doing so would simplify the design of the pump, as taught by Shand et al (Col 1, lines 11-17).
Ohnishi et al teach a pump (1) and a solenoid valve (40) wherein the storage container (interior of 1; Figure 1) for hydraulic fluid is mounted on the pump housing (1) and where the solenoid valve is attached directly on a pump housing of the pump (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heubner, as modified by Shand et al to incorporate the teachings of Ohnishi et al to provide for wherein the storage container for hydraulic fluid is mounted on the pump housing and where the solenoid valve is attached directly on a pump housing of the pump. Doing so would be combining prior art elements according to known methods (the solenoid valve placement of Ohnishi et al within the system of Heubner) to yield predictable results (to provide for a compact pump design).
Regarding Claim 9, Shand et al teach where the solenoid valve has a coil (9) that is surrounded by a housing (tank 2), and wherein a free space which is filled with hydraulic fluid is provided between the coil and the housing (Figure 1).  
Regarding Claim 10, Shand et al teach where the free space is annular (Figures 1 and 2; surrounding the generally circular coil 9).  
Regarding Claim 11, Shand et al teach where the solenoid valve has a return output which leads within the housing (at least at 17a).  
Regarding Claim 12, Shand et al teach where the solenoid valve has an armature (18), wherein there is a bearing gap between the armature and a coil surrounding the armature (generally at 22), said bearing gap extending over at least 50% of the axial length of the armature (Figure 1), and wherein the bearing gap is filled with fluid (Figure 1; where Heubner discloses the hydraulic fluid at paragraph 11).  
Regarding Claim 13, Heubner discloses where the solenoid valve is a proportional valve (Paragraph 17).  
Regarding Claim 15, Heubner discloses where the actuator is a clutch actuator or gearbox actuator (Paragraph 17 discloses a clutch actuator).
Regarding Claim 16, Heubner discloses an electric motor that drives the electric pump (paragraph 6).  
Regarding Claim 17, Ohnishi et al teach where the solenoid valve is attached on an opposite side of the pump housing from the pump (Figure 1; 1 and 40).
Response to Arguments
Applicant's arguments filed 6 Jan 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Heubner, Shand et al and Ohnishi et al are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, each Heubner, Shand et al and Ohnishi et al are all reasonably pertinent to the problem of driving pumps (with is the particular problem with which the applicant is concerned).
Therefore, Applicant’s arguments are unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753